DETAILED ACTION
The present Office Action is responsive to the Amendment received on January 13, 2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 4 and 18 remain withdrawn from further consideration as being drawn to non-elected species with traverse.
Claim Objections
Claims 1, 12, and 13 are objected to because of the following informalities:  

Claim Rejections - 35 USC § 112
The rejection of claims 12-17 and 19-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on October 13, 2020 is withdrawn in view of the Amendment received on January 13, 2021.
Rejection – New Grounds, Necessitated by Amendment

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is now amended to recite the phrase, “the primers are”.
	Claim 6 depends from claim 1 which recites two different sets of primers, the first set being universal and the second set being target specific primers.  Therefore, it is unclear which primers of the set, “the” primers are being referenced.
	Claim 16 has been amended to remove the phrase, “universal primers”.  However, the claim is now again rendered indefinite because claim 16 depends from claim 12, which only employs universal primers.  Therefore, it remains unclear how universal primers are species specific.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 6 is rejected herein, as being necessitated by Amendment.
Applicants’ arguments presented in the Amendment received on January 13, 2021 have been carefully considered but have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.The Rejection:
With regard to claims 1 and 22, Dowd et al. disclose a method of determining the identity of one or more target organisms, microoganisms, or viruses or groups of target organisms, microorganisms, or viruses in a sample (“[w]e have evaluated the micribiome from feces of 20 commercial lactating dairy cows”, Abstract), compirisng the steps of:
isolating DNA or RNA from the sample (“[t]otal genomic DNA was extracted from fecal samples”, page 5, 1st column);
combining the DNA or RNA directly with one or more universal or target specific amplification primers, wherein the one or more primers are specific for the one or more target microoganisms, or viruses or groups of target organisms, microoganisms, or viruses (“[a]ll DNA samples were adjusted to l … samples DNA was used for 50 l of PCR reaction.  The 16S universal Eubacterial primers … were used for amplifying the 600 bp region of 16S rRNA genes”, page 5, 2nd column);
amplifying the DNA with the one or more universal amplification primers (“for PCR under the following conditions”, page 5, 2nd column);
contacting the amplification products with one or more species-, organism- or virus-specific detectable markers (“secondary PCR was performed for FLX … amplicon sequencing under the same conditions by using designed special fusion primers with different tag sequences”, page 5, 2nd column);
detecting the amplification products (“the DNA fragments size and concentration were accurately measured using DNA chips under a Bio-Rad Experion Automated Electrophoresis Station”, page 6, 1st column); and
determining the presence or absence of the target organisms, microorganisms, or viruses in the sample, and a copy number of the organisms, microorganism when the organisms, microorganism or the one or more target microorganism is present (“sequencing primers were annealed …”, page 6, 1st column; “file containing the tentative consensus (TC) sequences of the assembly along the number of reads integrated into each consensus … were evaluated using BLASTn against a custom database … sequences contained within the curated 16S database … The identities of st column bottom to page 7, 2nd column).
With regard to claims 2 and 13, the artisans employ a tag (see above).
With regard to claims 3 and 14, the artisans disclose amplifying at least one of 16S rDNA (see above).
	With regard to claims 5 and 15, the amplification is PCR (see above).
	With regard to claims 7 and 17, magnetic enrichment of DNA is performed (“DNA molecules … with an average size of 625 bp were combined with 9.6 million DNA capture beads, and then amplified by emulsion PCR.  After bead recovery and bead enrichment, the bead-attached DNAs were denatured with NaOH and sequencing primers were annealed”, page 6, 1st column).
	With regard to claims 8 and 19, the universal primer of Dowd et al. are the same as applicants’ SEQ ID Number 85 and 86:
Applicants’ SEQ ID NO: 85	GTGCCAGCMGCNGCGG
					||||||||||||||||
Dowd et al. 530F			GTGCCAGCMGCNGCCG

Applicants’ SEQ ID NO: 86	GGGTTNCGNTCGTTR
					|||||||||||||||
Dowd et al. 1100R			GGGTTNCGNTCGTTG

C. spp, Bacteroides spp. etc. on pages 2-4).
	With regard to claims 12 and 21, Dowd et al. determine the identity of an organism in by employing the above discussed steps (“bacteria detected from the cattle feces included Clostridium, Bacteroides, Porpyhyromonas, Ruminococus, Alistipes, …”, Abstract).
	Dowd et al. employ an optical detection means for detecting amplification product thus do not employ a non-optical detection means.
	Dowd et al. do not disclose that their method is employed for identifying unknown, novel, or previously unidentified microorganisms in the sample using the non-optical detection means (claims 9 and 20).
	Dowd et al., while reporting the presence of the amount of different species of microorganisms in the feces samples of the cattle, as well as explicitly suggesting the use of such a finding for “making improvements in animal health, productivity and food safety,” (page 5, 1st column, 1st paragraph) do not employ a non-optical sequencing means nor suggest a therapy, treatment or remediation (claims 11 and 23).
	Rothberg et al. disclose a method of sequencing nucleic acids via non-optical means by detecting the change in pH based on the release of protons released during nucleotide incorporation by a DNA polymerase:
st column)

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Dowd et al. with the teachings of Rothberg et al., thereby arriving at the invention as claimed for the following reasons.
	Rothberg et al. disclose that massively parallel DNA sequencing has been known in the art for having had a profound impact on research and medicine by reducing the cost and time required for generating DNA sequences, allowing its application in diverse fields of molecular biology:
“DNA sequencing and, more importantly, massively parallel DNA sequencing has had a profound impact on research and medicine.  The reduction in cost and time for generating DNA sequence have resulted in a range of new sequencing applications in cancer, human genetics, infectious diseases and study of personal genomes, as well as in fields as diverse as ecology and the study of ancient DNA” (page 348, 1st column)

	Rotheberg et al., however notes the need for lower cost, faster and more portable devices for the application, which had previously been limited by its requirement for an imaging technology (i.e., imaging technology requiring optical detections):
“To date, DNA sequencing has been limited by its requirement for imaging technology, electromagnetic intermediates (either X-rays, or light) and specialized nucleotides or other reagents” (page 348, 1st column)
nd column).
	Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to employ the teachings of Dowd et al. and perform the sequencing means of Rothberg et al. for explicit motivation and advantage expressed by Rothberg et al. in lowering the cost of the sequencing means as well as improving portability of sequencing reactions by removing the need for a imaging device required in optical sequencing reactions.
	With regard to the identification of previously unidentified microorganisms, such would have been an obvious application of Dowd et al. in that the artisans perform a BLAST analysis against databases housing a collection of known sequences for identification of the microorganisms sequenced.  Identifying or tagging a sequence with non-significant homology to a known sequence of a microorganism as a potentially novel or unidentified sequence would have been an obvious step, routinely performed in the art of genomics.  
Lastly, providing treatment suggestions or remediation based on the performing Dowd et al. would have been an obvious application as Dowd et al. explicitly state that there method would be useful for improving health and 
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that Dowd (of record) significantly differs in two different ways, wherein (1), Dowd’s teachings require the use of bead recovery and enrichment of targets, and (2), requires a second PCR reaction for the detection (page 7, Response), whereas the present invention, “does not require the use of any bead selection or the use of a second PCR reaction to achieve the identification of the present invention” (page 7, Response).
	With regard to Applicants’ contention (1), it is respectfully pointed out that the claims do not preclude the purification or enrichment of the amplified products so long as the amplified products are contacted, detected, and the identify determined as the method intentionally employs the transitional phrase, “comprising”.  Therefore, Applicants’ contention regarding the first distinction is unpersuasive.
	In addition, Applicants’ attention is directed to Applicants’ own claim 7, wherein it the below is recited:

    PNG
    media_image1.png
    154
    1025
    media_image1.png
    Greyscale

	Therefore, Applicants’ implicated assertion that their invention “does not” enrichment or recovery is simply false, nor is the additional steps disclosed by Dowd (reference) inconsistent with the present invention.
	Next, with regard to Applicants’ argument directed to second amplification reaction that takes place, it is again pointed out that presently claimed method does not preclude additional amplification of the amplified products for reasons set forth above.  Since the second amplification products comprises the amplification products of the target initially produced, they are being contacted, detected, and identity being identified.
	In addition, Applicants’ implication that secondary amplification not being needed being an inventive concept1, is again, simply false.

    PNG
    media_image2.png
    228
    1060
    media_image2.png
    Greyscale
	According to Applicants’ own specification:

	Therefore, Applicants arguments are simply not found persuasive.
	Applicants next contend that the present invention is not limited to feces samples of cattle (page 7, Response).
	This argument lacks merit as the claims are open to all types of samples.
	Applicants also argue that the Office, without citation, sates that identifying or tagging a sequence with non-significant homology to a known sequence would have been an obvious step (page 7, Response).
Initially, this is an incomplete citation of the Office Action.
The entire sentence reads as follows:

    PNG
    media_image3.png
    258
    1065
    media_image3.png
    Greyscale
       -from page 11, of Office Action mailed on October 13, 2020)

As clearly seen, the Office was not stating that the identifying or tagging of a sequence with non-significant homology to a known sequence was routine, but that as potentially novel or unidentified sequences was routine.
	To the position stated by the Office, correctly interpreted, Dowd explicitly state the obvious mindset of an ordinarily skilled artisan:
“Traditionally culture-based methods have been used to identify and enumerate commensal members of ruminal and intestinal flora” (page 2, 1st column, 2nd para)

“A number of studies have also evaluated powerful yet classical sequencing approaches, which involve PCR amplification, cloning and Sanger sequencing.  Even accounting for potential bias of molecular methods, it is apparent that such methods are the most powerful tools currently available for evaluating the intestinal microbial population of animals” (page 4, 2nd column, 2nd para)

	When performing an “identification” of intestinal flora, one must compare what is identified against what is known. This is common sense.  In such a practice, what is sequenced but not found in a known knowledge base, is then determined or preliminarily identified as a novel or previously unidentified sequence.  For example, the entire human genome sequences began with a plurality of ESTs (expressed sequence tags) which were previously unmatched to human genome, which were then, over the course of time characterized.  
	Therefore, the practice of characterizing a sequence as novel/unknown which does not match to a prior characterized sequence, is an application of common sense.
	Dowd states the below:

    PNG
    media_image4.png
    390
    923
    media_image4.png
    Greyscale






    PNG
    media_image5.png
    708
    926
    media_image5.png
    Greyscale


 







	Such a knowledge is also plainly stated by Kinross et al. (Genome Medicine, March 2011, vol. 3, no. 14, pages 1-12), wherein the artisans state:
“16S RNA approaches have been used to study the maturation of murine cecal microbiota and they have demonstrated the existence of a large number of yet unidentified bacteria that inhabit it” (page 3, 1st column)

Again by Sampath et al. (US 2010/0035239 A1, published February 11, 2010).

    PNG
    media_image6.png
    794
    881
    media_image6.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 1-3, 5-17, and 19-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,167,520 (herein, “the ‘520 patent”), made in the Office Action mailed on October 13, 2020 is maintained for the reasons of record.
Applicants request that the rejection be held in abeyance (page 6, Response).
Since no terminal disclaimer has been filed to date of the instant Office communication, the rejection is maintained for the reasons already of record.
The Rejection:

Claims of the ‘520 patent claims a method of determining the identity of one or more target organisms, microorganisms, or viruses or groups of target organisms, microorganisms, or viruses in a sample (claim 1 preamble), comprising the steps of:
isolating DNA or RNA from the sample (claim 1(a));
combining the DNA or RNA directly or with one or more universal or target specific amplification primers, wherein the one or more primers are specific for the one or more target microorganisms, or viruses or groups of target organisms, microorganisms, or viruses (claim 1(b));
amplifying the DNA or the RNA following reverse transcription with a reverse transcriptase with the one or more universal or target specific amplification primers (claim 1(c));
contacting the amplification product with one or more species-, organism-, or virus-specific detectable markers (claim 1(d));
detecting the amplification product with a non-optical detector (claim 1(e)); and
determining the presence or absence of the target organisms, microorganisms, or viruses or groups of target organisms, microorganisms, or viruses in the sample, and a copy number of the organisms, microorganisms when present (claim 1(f)).

With regard to instant claim 12, claim 14 of the ‘520 patent recite the claimed steps.
With regard to the remainder of the dependent claims, the dependent claims of the ‘520 patent recite the same limitations.
Therefore, the instantly claimed invention is deemed obvious over the claims of the ‘520 patent.
Conclusion
	No claims are allowed. 
	Applicants are suggested to include the entire set of the primers SEQ ID NO: 1-283 in the amplification step.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 16, 2021
/YJK/
	

  			
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “The present invention does not require the use of any bead selection or the sue of a second PCR reaction to achieve the identification of the present invention” (page 7, Response)